--------------------------------------------------------------------------------

(U.S. ACCREDITED SUBSCRIBERS ONLY)

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

AMERICAN URANIUM CORPORATION

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT SHARES

UNITED STATES ACCREDITED INVESTORS

INSTRUCTIONS TO SUBSCRIBER

1.

This Subscription form is for use by United States Accredited Investors.

    2.

COMPLETE the information on page 1 of this Subscription Agreement.

    3.

COMPLETE the Questionnaire attached on page 5 to this Subscription Agreement
(the "Questionnaire").

    4.

All other information must be filled in where appropriate.


--------------------------------------------------------------------------------

This is Page 1 of 12 pages of a subscription agreement and related appendices,
schedules and forms. Collectively, these pages together are referred to as
the “Subscription Agreement”.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO: AMERICAN URANIUM CORPORATION (the “Issuer”), of 1600-17th Street, Suite 2800
South, Denver CO

Subject and pursuant to the terms set out in the Terms on pages 2 to 4, the
General Provisions on pages 7 to 12 and the other schedules and appendices
attached which are hereby incorporated by reference, the Subscriber hereby
irrevocably subscribes for, and on Closing will purchase from the Issuer, the
following securities at the following price:

_____________________________  Shares USD $_____ per Share for a total purchase
price of USD $ _________________________________   The Subscriber owns, directly
or indirectly, the following securities of the Issuer:
______________________________________________________________________________
[Check if applicable] The Subscriber is [     ]  an insider of the Issuer or    
[     ]  a member of the professional group

The Subscriber directs the Issuer to issue, register and deliver the
certificates representing the Purchased Securities as follows:

REGISTRATION INSTRUCTIONS   DELIVERY INSTRUCTIONS       Name to appear on
certificate   Name and account reference, if applicable       Account reference
if applicable   Contact name       Address   Address                      
Telephone Number

EXECUTED by the Subscriber this _______ day of  ____________ , 2008. By
executing this Subscription Agreement, the Subscriber certifies that the
Subscriber and any beneficial purchaser for whom the Subscriber is acting is
resident in the jurisdiction shown as the “Address of Subscriber”.

WITNESS:                          EXECUTION BY SUBSCRIBER:           X Signature
of Witness   Signature of individual (if Subscriber is an individual)          
X Name of Witness   Authorized signatory (if Subscriber is not an individual)  
    Address of Witness   Name of Subscriber (please print)           Name of
authorized signatory (please print) Accepted this day of _______________, 2008  
  AMERICAN URANIUM CORPORATION   Address of Subscriber (residence) Per:        
Telephone Number Authorized Signatory         E-mail address           Social
Security/Insurance No.:

By signing this acceptance, the Issuer agrees to be bound by the Terms on pages
2 to 4, the General Provisions on pages 11 to 16 and the other schedules and
appendices incorporated by reference. If funds are delivered to the Company’s
lawyers, they are authorized to release the funds to the Issuer.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 2 of
12

TERMS

Reference date of this Subscription Agreement December 19, 2008 (the “Agreement
Date”)

THE OFFERING

The Issuer

American Uranium Corporation (the “Issuer”)

 

 

Offering

The offering consists of Shares (the “Shares”) of the Issuer at a price of
$_____ per Share.

 

 

Purchased Securities

The “Purchased Securities” under this Subscription Agreement are Shares.

 

 

No Minimum or Maximum

There is no minimum or maximum offering. The Issuer may close on any
subscription amounts it receives and it may close the offering in tranches.

 

 

Issue Price

USD $____ per Share

 

 

Selling Jurisdictions

The Shares may be sold in jurisdictions where they may be lawfully sold (the
“Selling Jurisdictions”).

 

 

Exemptions

The offering will be made in accordance with the following exemptions:

 

 

 

(a)

the Accredited Investor exemption as defined by Regulation D promulgated under
the 1933 Act

 

 

 

 

(b)

such other exemptions as may be available the securities laws of the Selling
Jurisdictions.

 

 

 

Resale restrictions and legends

The Subscriber acknowledges that the certificates representing the Purchased
Securities will bear the following legends:

 

 

 

 

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.”

 

 

 

 

Subscribers are advised to consult with their own legal counsel or advisors to
determine the resale restrictions that may be applicable to them.


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 3 of
12


Closing Date

The completion of the sale and purchase of the Shares will take place in one or
more closings, on a date or dates as agreed to by the Issuer and the Subscriber.
Payment for, and delivery of the Shares, is scheduled to occur on or about
December 22, 2008 or such later date as may be agreed upon by the Issuer and the
Subscriber (the “Closing Date”).

 





Additional definitions

In the Subscription Agreement, the following words have the following meanings
unless otherwise indicated:

 





(a)

“Purchased Securities” means the Shares purchased under this Subscription
Agreement; and

 





(b)

“Securities” means the Shares

 





  THE ISSUER  





Jurisdiction of organization

The Issuer is incorporated under the laws of the State of Nevada.

 





Stock exchange listings

Certain market makers make market in the Issuer’s stock on the U.S. over the
counter bulletin board


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 4 of
12

UNITED STATES
ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by each Subscriber who is a U.S. person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Shares of the Issuer.
The purpose of this Questionnaire is to assure the Issuer that each Subscriber
will meet the standards imposed by the 1933 Act and the appropriate exemptions
of applicable state securities laws. The Issuer will rely on the information
contained in this Questionnaire for the purposes of such determination. The
Shares will not be registered under the 1933 Act in reliance upon the exemption
from registration afforded by Section 3(b) and/or Section 4(2) and Regulation D
of the 1933 Act. This Questionnaire is not an offer of the Shares or any other
securities of the Issuer in any state other than those specifically authorized
by the Issuer.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Issuer deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Shares hereunder.

The Subscriber covenants, represents and warrants to the Issuer that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Subscriber satisfies.)

_____ Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of U.S. $5,000,000.

   



_____ Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds USD $1,000,000.

   



_____ Category 3

A natural person who had an individual income in excess of USD $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of USD $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

   



_____ Category 4

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.

   



_____ Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 5 of
12


_____ Category 6

A director or executive officer of the Issuer.

   



_____ Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act.

   



_____ Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Issuer with a
balance sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.

If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

   

The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the Issuer
promptly of any change in any such information. If this Questionnaire is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Subscriber represents that it has the authority to
execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
____ day of _______________, 2008.

If a Corporation, Partnership or Other Entity:   If an Individual:      
Signature of Authorized Signatory   Signature       Print of Type Name of Entity
  Print or Type Name       Type of Entity   Social Security/Tax I.D. No.      
Business/Tax I.D. No.    


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 6 of
12

GENERAL PROVISIONS

1.

DEFINITIONS

      1.1

In the Subscription Agreement (including the first (cover) page, the Terms on
pages 2 to 4, the General Provisions on pages 7 to 13 and the other schedules
and appendices incorporated by reference), the following words have the
following meanings unless otherwise indicated:

      (a)

“1933 Act” means the United States Securities Act of 1933, as amended;

      (b)

“Applicable Legislation” means the Securities Legislation Applicable to the
Issuer, including the U.S. Securities Exchange Act of 1934 and British Columbia
Instrument 51-509, and all legislation incorporated in the definition of this
term in other parts of the Subscription Agreement, together with the regulations
and rules made and promulgated under that legislation and all administrative
policy statements, blanket orders and rulings, notices and other administrative
directions issued by the Commissions;

      (c)

“Closing” means the completion of the sale and purchase of the Purchased
Securities;

      (d)

“Closing Date” has the meaning assigned in the Terms;

      (e)

“Closing Year” means the calendar year in which the Closing takes place;

      (f)

“Commissions” means the Commissions with Jurisdiction over the Issuer, including
the United States SEC and the securities commissions incorporated in the
definition of this term in other parts of the Subscription Agreement;

      (g)

“Final Closing” means the last closing under the Private Placement;

      (h)

“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 7 to 13;

      (i)

“Private Placement” means the offering of the Shares on the terms and conditions
of this Subscription Agreement;

      (j)

“Purchased Securities” has the meaning assigned in the Terms;

      (k)

“Regulatory Authorities” means the Commissions;

      (l)

“Securities” has the meaning assigned in the Terms;

      (m)

“Subscription Agreement” means the first (cover) page, the Terms on pages 2 to
4, the General Provisions on pages 7 to 13 and the other schedules and
appendices incorporated by reference; and

      (n)

“Terms” means those portions of the Subscription Agreement headed “Terms” and
contained on pages 2 to 4.

      1.2

In the Subscription Agreement, the following terms have the meanings defined in
Regulation S: “Directed Selling Efforts”, “Foreign Issuer”, “Substantial U.S.
Market Interest”, “U.S. Person” and “United States”.

      1.3

In the Subscription Agreement, unless otherwise specified, currencies are
indicated in U.S. dollars.


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 7 of
12


1.4

In the Subscription Agreement, other words and phrases that are capitalized have
the meanings assigned to them in the body hereof.

    2.

ACKNOWLEDGEMENTS, REPRESENTATIONS AND WARRANTIES OF SUBSCRIBER

    2.1

Acknowledgements concerning offering

The Subscriber acknowledges that:

  (a)

the Securities have not been registered under the 1933 Act, or under any state
securities or "blue sky" laws of any state of the United States, and are being
offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons (as defined herein), except pursuant to
an effective registration statement under the 1933 Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state securities laws;

        (b)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

        (c)

the Company has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act;

        (d)

the decision to execute this Subscription Agreement and acquire the Purchased
Securities agreed to be purchased hereunder has not been based upon any oral or
written representation as to fact or otherwise made by or on behalf of the
Company and such decision is based entirely upon a review of information (the
"Company Information") which has been provided by the Company to the Subscriber.
If the Company has presented a business plan or any other type of corporate
profile to the Subscriber, the Subscriber acknowledges that the business plan,
the corporate profile and any projections or predictions contained in any such
documents may not be achieved or be achievable;

        (e)

the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company regarding the Offering,
and to obtain additional information, to the extent possessed or obtainable
without unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Company Information, or any business plan,
corporate profile or any other document provided to the Subscriber;

        (f)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Subscriber, the Subscriber's attorney and/or
advisor(s);

        (g)

by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Purchased Securities pursuant
to this Subscription Agreement;

        (h)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and in the Questionnaire, and the Subscriber will hold harmless the
Company from any loss or damage it may suffer as a result of the Subscriber's
failure to correctly complete this Subscription Agreement or the Questionnaire;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 8 of
12


  (i)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein, the Questionnaire or in any other
document furnished by the Subscriber to the Company in connection herewith,
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Company
in connection therewith;

        (j)

the issuance and sale of the Purchased Securities to the Subscriber will not be
completed if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

        (k)

the Subscriber has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks of an investment in the Purchased
Securities and with respect to applicable resale restrictions and it is solely
responsible (and the Company is in any way responsible) for compliance with
applicable resale restrictions;

        (l)

the Purchased Securities are not listed on any stock exchange or automated
dealer quotation system and no representation has been made to the Subscriber
that any of the Securities will become listed on any stock exchange or automated
dealer quotation system, except that currently certain market makers make market
in shares of the Company on the National Association of Securities Dealers
Inc.'s OTC Bulletin Board;

        (m)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares;

        (n)

no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

        (o)

there is no government or other insurance covering any of the Purchased
Securities; and

        (p)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any Subscription for any reason.


2.2 Representations by the Subscriber

The Subscriber represents and warrants to the Issuer that, as at the Agreement
Date and at the Closing:

  (a)

the Subscriber is resident in the United States;

        (b)

the Subscriber has received and carefully read this Subscription Agreement;

        (c)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 9 of
12


  (d)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time, and can afford the
complete loss of such investment;

        (e)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

        (f)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

        (g)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

        (h)

the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Shares and the Company, and the Subscriber is providing
evidence of such knowledge and experience in these matters through the
information requested in the Questionnaire;

        (i)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Company;

        (j)

all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Company, and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Shares;

        (k)

the Subscriber is purchasing the Shares for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Shares, and the Subscriber has not
subdivided his interest in the Shares with any other person;

        (l)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;

        (m)

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Subscriber's decision to invest in the Shares and
the Company;

        (n)

if the Subscriber is acquiring the Purchased Securities as a fiduciary or agent
for one or more investor accounts, the investor accounts for which the
Subscriber acts as a fiduciary or agent satisfy the definition of an "Accredited
Investor", as the term is defined under Regulation D of the 1933 Act;

        (o)

if the Subscriber is acquiring the Purchased Securities as a fiduciary or agent
for one or more investor accounts, the Subscriber has sole investment discretion
with respect to each such account, and the Subscriber has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 10 of
12


(p)

the Subscriber is not aware of any advertisement of any of the Purchased
Securities and is not acquiring the Purchased Securities as a result of any form
of general solicitation or general advertising including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising; and

        (q)

no person has made to the Subscriber any written or oral representations:

        (i)

that any person will resell or repurchase any of the Purchased Securities;

        (ii)

that any person will refund the purchase price of any of the Purchased
Securities;

        (iii)

as to the future price or value of any of the Purchased Securities; or

        (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system.

        2.3

British Columbia Instrument 51-509

        (a)

Pursuant to British Columbia Instrument 51-509 – Issuers Quoted in the U.S.
Over–the-Counter Markets (“BCI 51-509”), as adopted by the British Columbia
Securities Commission, a subsequent trade in the Securities in or from British
Columbia will be a distribution subject to the prospectus and registration
requirements of applicable Canadian securities legislation (including the
British Columbia Securities Act) unless certain conditions are met, which
conditions include, among others, a requirement that any certificate
representing the Securities (or ownership statement issued under a direct
registration system or other book entry system) bear the restrictive legend (the
"BC Legend") specified in BCI 51-509.

        (b)

The Subscriber represents and warrants that the Subscriber is not a resident of
British Columbia and undertakes not to trade or resell any of the Securities in
or from British Columbia. The Subscriber understands and agrees that the Company
and others will rely upon the truth and accuracy of these representations and
warranties and agrees that if such representations and warranties are no longer
accurate or have been breached, the Subscriber shall immediately notify the
Company.

        (c)

By executing and delivering this Subscription Agreement and as a consequence of
the representations and warranties made by the Subscriber in this section, the
Subscriber will have directed the Company not to include the BC Legend on any
certificates representing the Securities to be issued to the Subscriber. As a
consequence, the Subscriber will not be able to rely on the resale provisions of
BCI 51-509 or Canadian National Instrument 45-102, and any subsequent trade in
any of the Securities in or from British Columbia will be a distribution subject
to the prospectus and registration requirements of the British Columbia
Securities Act.

        (d)

If the Subscriber wishes to trade or resell any of the Securities in or from
British Columbia, the Subscriber agrees and undertakes to return, prior to any
such trade or resale, any certificate representing the Securities to the
Company’s transfer agent to have the BC Legend imprinted on such certificate or
to instruct the Company’s transfer agent to include the BC Legend on any
ownership statement issued under a direct registration system or other book
entry system.


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 11 of
12


2.4 Reliance, indemnity and notification of changes

The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms on pages 2 to 4, the General Provisions on pages 7
to 13 and the other schedules and appendices incorporated by reference) are made
by the Subscriber with the intent that they be relied upon by the Issuer in
determining its suitability as a purchaser of Purchased Securities, and the
Subscriber hereby agrees to indemnify the Issuer against all losses, claims,
costs, expenses and damages or liabilities which any of them may suffer or incur
as a result of reliance thereon. The Subscriber undertakes to notify the Issuer
immediately of any change in any representation, warranty or other information
relating to the Subscriber set forth in the Subscription Agreement (including
the first (cover) page, the Terms on pages 2 to 4, the General Provisions on
pages 7 to 13 and the other schedules and appendices incorporated by reference)
which takes place prior to the Closing.

2.5 Survival of representations and warranties

The representations and warranties contained in this Section will survive the
Closing.

3. ISSUER’S ACCEPTANCE

The Subscription Agreement, when executed by the Subscriber, and delivered to
the Issuer, will constitute a subscription for Shares which will not be binding
on the Issuer until accepted by the Issuer by executing the Subscription
Agreement in the space provided on the face page(s) of the Agreement and,
notwithstanding the Agreement Date, if the Issuer accepts the subscription by
the Subscriber, the Subscription Agreement will be entered into on the date of
such execution by the Issuer.

4.

CLOSING

    4.1

On or before the end of the fifth business day before the Closing Date, the
Subscriber will deliver to the Issuer the Subscription Agreement and all
applicable schedules and required forms, duly executed, and payment in full for
the total price of the Purchased Securities to be purchased by the Subscriber.

    4.2

Following Closing, the Issuer will deliver to the Subscriber the certificates
representing the Securities purchased by the Subscriber registered in the name
of the Subscriber or its nominee, or as directed by the Subscriber.

    5.

MISCELLANEOUS

    5.1

The Subscriber agrees to sell, assign or transfer the Securities only in
accordance with the requirements of applicable securities laws and any legends
placed on the Securities as contemplated by the Subscription Agreement.

    5.2

The Subscriber hereby authorizes the Issuer to correct any minor errors in, or
complete any minor information missing from any part of the Subscription
Agreement and any other schedules, forms, certificates or documents executed by
the Subscriber and delivered to the Issuer in connection with the Private
Placement.

    5.3

The Issuer may rely on delivery by fax machine of an executed copy of this
subscription, and acceptance by the Issuer of such faxed copy will be equally
effective to create a valid and binding agreement between the Subscriber and the
Issuer in accordance with the terms of the Subscription Agreement.

    5.4

Without limitation, this subscription and the transactions contemplated by this
Subscription Agreement are conditional upon and subject to the Issuer’s having
obtained such regulatory approval of this subscription and the transactions
contemplated by this Subscription Agreement as the Issuer considers necessary.

    5.5

This Subscription Agreement is not assignable or transferable by the parties
hereto without the express written consent of the other party to this
Subscription Agreement.


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 12 of
12


5.6

Time is of the essence of this Subscription Agreement.

    5.7

Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for in this
Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.

    5.8

The parties to this Subscription Agreement may amend this Subscription Agreement
only in writing.

    5.9

This Subscription Agreement enures to the benefit of and is binding upon the
parties to this Subscription Agreement and their successors and permitted
assigns.

    5.10

A party to this Subscription Agreement will give all notices to or other written
communications with the other party to this Subscription Agreement concerning
this Subscription Agreement by hand or by registered mail addressed to the
address given on page 1.

    5.11

This Subscription Agreement is to be read with all changes in gender or number
as required by the context.

    5.12

This Subscription Agreement will be governed by and construed in accordance with
the internal laws of Nevada (without reference to its rules governing the choice
or conflict of laws), and the parties hereto irrevocably attorn and submit to
the exclusive jurisdiction of the courts of Nevada with respect to any dispute
related to this Subscription Agreement.

End of General Provisions

End of Subscription Agreement

--------------------------------------------------------------------------------